 In theMatter of THE GREAT LAKES TowINGCOMPANY, EMPLOYERandINTERNATIONALLONGSHOREMEN'SASSOCIATION, LOCAL UNION #1212(AFL), PETITIONER'Case No. 8-R-,288.Decided !November 5, 1946Mr. Chester W. Willett,of Cleveland, Ohio, for the Employer.Mr. Thomas O'Donnell,of Cleveland, Ohio, for the Petitioner.Mr. Arthur Christopher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petitionduly filed, hearingin this case was held at Cleve-land, Ohio, on September 13, 1946, before Louis S. Belkin, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entirerecord inthe case, the National Labor RelationsBoard makes the following:FINDINGSof FACTI.THE BUSINESS OF THE EMPLOYERThe Great Lakes Towing Company, a New Jersey Corporationdoing business in the State of Ohio, is engaged in commercial towingoperations on the Great Lakes and in ports located thereon.Theseoperations are mainly carried on by the Employer's subsidiaries atChicago, Illinois; Duluth, Minnesota; Sault Sainte Marie, Michigan;and Buffalo, New York.We are here concerned solely with its West11th Street local yard in Cleveland, Ohio.The Employer's "port-to-port lake towing" function is conducted under the authority of rulesand regulations of the Interstate Commerce 'Commission and is prin-cipally of an interstate character.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.71 N. L I: B, No. 85.588 THE GREAT LAKES TOWING COMPANYIII. THE QUESTION CONCERNING REPRESENTATION589In July 1946, the Petitioner requested the Employer to recognize itas the exclusive bargaining representative of certain of the Employer'semployees.The Employer refused to recognize the Petitioner, con-tending, in effect, that it was not the "present" employer of the-em-ployees involved herein, since its facilities and personnel had been takenover for the purposes of operation by the Office of Defense Transporta-tion under Federal governmental authority'The Board 2 and the courts 3 have held in analogous cases that, al-though the United States Government had taken possession of and was,at the time of the hearing, operating the employer's business enterprise,the latter continued to be the "employer" of the employees involvedwithin the meaning of the Act.We conclude, as in those cases, thatthe employees concerned in this proceeding have remained "employees"of the Employer within the meaning of the Act and, therefore, aresubject to the jurisdiction of the Board.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties,that allwatchmen,firemen and mechanics employed by the Employer at itsWest 11thStreet localyardin Cleveland,Ohio, excluding supervisors,and all other supervisory employees with authority to hire,promote,discharge,discipline,or otherwise effect changes in the status of em-ployees,or effectively recommend such action,constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Great Lakes Towing Company,Cleveland, Ohio, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of this'Executive Order 9661, under which the Government took possession and assumed controlof the transportation system, plants, and facilities of the Employer, provides "Subject toapplicable provisions of existing law . . . the said transportation system,plants, andfacilities shall be managed and operated under the terms and conditions of employmentin effect at the time possession is taken under this order."' SecMatter of West Kentucky Coal Company,54 N L R B 358 ;Matter of FordCollieriesCompany,70 N L R. B. 842 , andMatter of PennsylvaniaCoaland CodeCorporation,70 N L R B 11828N. L. R. B. v.WestKentucky Coal Co.152 F (2d) 198 (C. C A. 6), cert denied326 U S 866 590DECISIONSOF NATIONALLABOR RELATIONS BOARDDirection, under the direction and supervision of the Regional Directorfor the Eighth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, Rvho were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by International Longshoremen'sAssociation,LocalUnion #1212 (AFL), for the purposes of collective bargaining.